Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 10/30/20 are approved by the examiner.
	No IDS has been filed in this application.
	Claims 1-15 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, Relational Formula 2, the variable “x”: 
    PNG
    media_image1.png
    61
    805
    media_image1.png
    Greyscale

is not defined.  If “x” in this formula refers to the subscript “Nix” defined in previous Chemical Formula 1, applicant is suggested to amend the claim to recite ---wherein x is as defined above in Chemical Formula 1--.
	Additionally, independent claim 1, Relational Formula 2,  recites:

    PNG
    media_image2.png
    68
    819
    media_image2.png
    Greyscale

However, no Si powder is required in the claimed composition.  Accordingly, the terminology “…of a Si powder” is indefinite in that it cannot be determined which (types, species, etc) Si powder is referenced in the formula.  The are thousands of commercially available Si powders, each possessing different 220 peak XRD values which would result in a different claimed value.  It appears from the instant specification (para 0056-0057) that applicant utilizes a single species of Si power, namely Sigma-Aldrich 21569, which results in a FWHMSipowder(220) value of 0.083 (0049; Fig 7).  Applicant is suggested to amend the instant claims to specifically recite the value –-0.083-- for the claimed variable FWHMSipowder(220).
Instant claims 1-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Initially, applicant’s definition/discussion of the claimed first particles “n1” (i.e. multi-particles) and second particles “n2” (i.e. single particles) at para 0023 is noted.
US 2018/0026268 discloses a nickel-based active material, a method of preparing the same, and a lithium secondary battery including a positive electrode including the nickel-based active material. The nickel-based active material includes at least one secondary particle including an aggregate of two or more primary particles, wherein at least a portion of the secondary particle has a radial array structure, and a hetero-element compound is positioned between the primary particles (Abstract; 0076-0082).
US 2019/0020024 discloses (Abstract):

    PNG
    media_image3.png
    594
    664
    media_image3.png
    Greyscale

	The above references, however, do not disclose or fairly suggest the instantly claimed lithium complex oxide which comprises a mixture of n1 first particles and n2 second particles (i.e. multi-particles and single particles), wherein the lithium complex oxide possesses a specific FWHM 104 peak values (hexagonal R-3m) as defined by instant Relational Formula 1.
	The remaining references cited on form PTO-892 are considered cumulative the prior art above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
July 15, 2022